PD-0019-15
                                                                  COURT OF CRIMINAL APPEALS
  June 22, 2015                                                                   AUSTIN, TEXAS
                                                                Transmitted 6/22/2015 12:00:00 AM
                                                                   Accepted 6/22/2015 8:04:02 AM
                                                                                   ABEL ACOSTA
         COURT OF CRIMINAL APPEALS                                                         CLERK




                     PD-0019-15, PD-0020-15
                     PD-0021-15, PD-0022-15
                    State of Texas, Appellant,
                                v.
                   Albert G. Hill, III, Appellee.
                         On Discretionary Review from
                      Nos. 05-13-00421-CR, 05-13-00423-CR
                      05-13-00424-CR, and 05-13-00425-CR
                          Fifth Court of Appeals, Dallas

                    On Appeal from Nos. F11-00180, F11-00182,
                           F11-00183, and F11-00191
                       204th District Court, Dallas County


                  Motion to Extend Time to File
                   Appellee’s Opening Brief

Michael Mowla
445 E. FM 1382 No. 3-718
Cedar Hill, Texas 75104
Phone: 972-795-2401
Fax: 972-692-6636
michael@mowlalaw.com
Texas Bar No. 24048680
Attorney for Appellee



                                        1
To the Honorable Judges of the Court of Criminal Appeals:

      Appellee Albert G. Hill, III files this motion to extend time to file the

Appellee’s Opening Brief:

      1.     On December 29, 2014, in State v. Hill, 05-13-00421-CR, 05-13-

00423-CR, 05-13-00424-CR, and 05-13-00425-CR, 2014 Tex. App. LEXIS 13835

(Tex. App. Dallas, December 29, 2014), the Court of Appeals reversed the

judgment and order of the trial court in which the trial court dismissed the

indictments against Appellee for prosecutorial misconduct.

      2.     On February 23, 2015, Appellee filed the petition for discretionary

review.

      3.     On June 10, 2015, this Court granted the petition for discretionary

review.

      4.     The Appellee’s Opening Brief is due on July 10, 2015.

      5.     For good cause, Appellant asks for an extension of 15 days to file the

Appellee’s Brief, i.e., until July 25, 2015.

      6.     No previous extension to file the Appellee’s Brief has been filed.

      7.     Appellee relies on the following facts as good cause for the requested

extension: Attorney for Appellee just completed a reply brief in Esparza v.

Stephens, 4-14-CV-0694, Eastern District of Texas.

      8.     Further, Attorney for Appellee has the following briefs, petitions for


                                           2
discretionary review, or other pleadings due soon:

             Murray v. Texas, petition for writ of certiorari due on July 14, 2015 in
              the Supreme Court of the United States.

             Jackson v. State, 05-15-00414, Appellant’s Brief due on July 11, 2015
              in the Fifth Court of Appeals.

             Garmon v. State, PD-0596-15, petition for discretionary review due
              on July 13, 2015 in the Court of Criminal Appeals.

             Shortt v. State, PD-0597-15, petition for discretionary review due on
              July 13, 2015 in the Court of Criminal Appeals.

             Zimmerman v. Cutler, et al, 15-50424, appellant’s brief due on July
              21, 2015 in the Fifth Circuit.

      9.       The case before this Court involves a complex issue of constitutional

law that appears to be a case of first impression in Texas. This Court has also

allowed oral argument in this case.

      10.      In addition, Attorney for Appellee continues work on a federal habeas

corpus death penalty case, Jones v. Stephens, 4:05-CV-638-Y.

      11.      Further, Attorney for Appellee also continues work on a state habeas

corpus death penalty case, Ex parte Thomas, F86-85539, in the 194th Judicial

District Court.

      12.      Finally, Attorney for Appellee continues work on several habeas cases

involving the underlying issue in Miller v. Alabama, 132 S. Ct. 2455 (2012).

      13.      This motion is not filed for purposes of delay, but so that justice may


                                           3
be served.

                                      Prayer

      Appellant prays that this Court grant this motion to extend time to file the

Appellee’s Opening Brief.

                                      Respectfully submitted,

                                      Michael Mowla
                                      445 E. FM 1382 No. 3-718
                                      Cedar Hill, Texas 75104
                                      Phone: 972-795-2401
                                      Fax: 972-692-6636
                                      michael@mowlalaw.com
                                      Texas Bar No. 24048680
                                      Attorney for Appellee




                                      /s/ Michael Mowla
                                      By: Michael Mowla


                              Certificate of Service

       I certify that on June 21, 2015, a true and correct copy of this document was
served on Chad Baruch by email to baruchesq@aol.com, on Lisa McMinn, the
State Prosecuting Attorney, by email to Lisa.McMinn@spa.texas.gov, and on John
Messinger,       Assistant    State   Prosecuting     Attorney,     by     email  to
john.messinger@spa.state.tx.us.




                                      /s/ Michael Mowla
                                      By: Michael Mowla


                                         4